Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8-9 & 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Whiteley et al. (U.S. 9,985,497 B2).

Regarding claim 8, Whiteley et al. disclose a rotor (see column 6, lines 47-55) for use with a sensor in a magnetic position encoder system, Wherein said rotor (via components 104-110 of Figs. 2-3) comprises a cylindrical magnet having a circumferential surface (cylindrical rotor element 118) and a central axis (shaft 104), said rotor is operably rotatable about said central axis, and said circumferential surface is disposed about said central axis; Wherein said magnet 130 comprises at least two elongate magnetic poles (North & South, see explanation through Fig. 7 below) of opposite polarity that are laterally adjacent to each other, each said magnetic pole extending continuously in its respective longitudinal directions helically on a surface of the cylindrical magnet [referring to Fig. 7, a detailed view of the bolt 122 is shown. A helically drilled twin-start arrangement of holes is provided with an arrangement of inwardly and outwardly facing magnets with helical pitch `d`. The magnetic arrangement of bolt 122 is formed of three types of magnetization: north, south or neutral. Neutral is achieved using either absent or partial length magnets 130. The helical twin-start arrangement of magnets contains two distinct threads 132 and 134, with each thread having only two types of magnetization, a first thread comprising alternating sectors of north poles (four in this example) followed by neutral poles (e.g. four), and a second thread comprising alternating sectors of south poles (four) followed by neutral (also four). For both threads a pattern is achieved with regular absent magnets 130. Each magnetic sector can comprise more (e.g. five or six) or fewer (e.g. three or two) magnets or can be made of a single, preferably arcuate magnet or groupings of rectangular magnets. Each turn of each helix preferably has an equal even integer number of magnetized and neutral sectors (but there could be more or longer magnetized sectors than neutral sectors). The number of sectors in each turn can be greater or smaller. Preferably, magnetized sectors and neutral sectors are aligned in the axial direction and alternate (e.g. north-neutral-north-neutral on one helix and south-neutral-south-neutral on the other helix, but each helix could alternate north-neutral-south-neutral-north, and other arrangements are possible].




    PNG
    media_image1.png
    625
    494
    media_image1.png
    Greyscale

Regarding claim 9, Whiteley et al. disclose in Fig. 7, a rotor (via components 104-110 of Figs. 2-3) for use with a sensor in a magnetic position encoder system (as seen in Figs. 2-3 & 7), said rotor comprising at least two elongate magnetic poles (North & South, see explanation through Fig. 7 below) of opposite polarity that are laterally adjacent to each other and extend continuously in their respective longitudinal directions, on the surface of a cylinder having a central axis, in a helical magnetic pole referring to Fig. 7, a detailed view of the bolt 122 is shown. A helically drilled twin-start arrangement of holes is provided with an arrangement of inwardly and outwardly facing magnets with helical pitch `d`. The magnetic arrangement of bolt 122 is formed of three types of magnetization: north, south or neutral. Neutral is achieved using either absent or partial length magnets 130. The helical twin-start arrangement of magnets contains two distinct threads 132 and 134, with each thread having only two types of magnetization, a first thread comprising alternating sectors of north poles (four in this example) followed by neutral poles (e.g. four), and a second thread comprising alternating sectors of south poles (four) followed by neutral (also four). For both threads a pattern is achieved with regular absent magnets 130. Each magnetic sector can comprise more (e.g. five or six) or fewer (e.g. three or two) magnets or can be made of a single, preferably arcuate magnet or groupings of rectangular magnets. Each turn of each helix preferably has an equal even integer number of magnetized and neutral sectors (but there could be more or longer magnetized sectors than neutral sectors). The number of sectors in each turn can be greater or smaller. Preferably, magnetized sectors and neutral sectors are aligned in the axial direction and alternate (e.g. north-neutral-north-neutral on one helix and south-neutral-south-neutral on the other helix, but each helix could alternate north-neutral-south-neutral-north, and other arrangements are possible].

Regarding claim 12, A rotor Whiteley et al. disclose a rotor (see column 6, lines 47-55) for use with a sensor in a magnetic position encoder system, Wherein said rotor (via components 104-110 of Figs. 2-3) comprises at least two elongate magnet poles of opposite polarity that are laterally adjacent to each other wherein each said magnetic pole extending continuously in its respective longitudinal directions helically on an axial end surface of the cy nder. (Preferring to Fig. 7, the magnetic arrangement of bolt 122 is formed of three types of magnetization: north, south or neutral. Neutral is achieved using either absent or partial length magnets 130. The helical twin-start arrangement of magnets contains two distinct threads 132 and 134, with each thread having only two types of magnetization, a first thread comprising alternating sectors of north poles (four in this example) followed by neutral poles (e.g. four), and a second thread comprising alternating sectors of south poles (four) followed by neutral (also four). For both threads a pattern is achieved with regular absent magnets 130. Each magnetic sector can comprise more (e.g. five or six) or fewer (e.g. three or two) magnets or can be made of a single, preferably arcuate magnet or groupings of rectangular magnets. Each turn of each helix preferably has an equal even integer number of magnetized and neutral sectors (but there could be more or longer magnetized sectors than neutral sectors). The number of sectors in each turn can be greater or smaller. Preferably, magnetized sectors and neutral sectors are aligned in the axial direction and alternate (e.g. north-neutral-north-neutral on one helix and south-neutral-south-neutral on the other helix, but each helix could alternate north-neutral-south-neutral-north, and other arrangements are possible).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 & 16-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whiteley et al. (U.S. 9,985,497 B2) in view of Rose et al. (U.S. 2008/0265807 A1).

Regarding claim 1, Whiteley et al. disclose a rotor (see column 6, lines 47-55) for use with a sensor in a magnetic position encoder system, Wherein said rotor (via components 104-110 of Figs. 2-3) comprises a cylindrical magnet having a circumferential surface (cylindrical rotor element 118) and a central axis (shaft 104), said rotor is operably rotatable about said central axis, and said circumferential surface is disposed about said central axis; Wherein a first magnetic pole helically disposed about the exterior of said rotor; a second magnetic pole (North & South poles, see explanation through Fig. 7 below), said second magnetic pole helically disposed about the exterior of said rotor and adjacently to said first magnetic pole, said second magnetic pole having a polarity opposite said first magnetic pole [referring to Fig. 7, a detailed view of the bolt 122 is shown. A helically drilled twin-start arrangement of holes is provided with an arrangement of inwardly and outwardly facing magnets with helical pitch `d`. The magnetic arrangement of bolt 122 is formed of three types of magnetization: north, south or neutral. Neutral is achieved using either absent or partial length magnets 130. The helical twin-start arrangement of magnets contains two distinct threads 132 and 134, with each thread having only two types of magnetization, a first thread comprising alternating sectors of north poles (four in this example) followed by neutral poles (e.g. four), and a second thread comprising alternating sectors of south poles (four) followed by neutral (also four). For both threads a pattern is achieved with regular absent magnets 130. Each magnetic sector can comprise more (e.g. five or six) or fewer (e.g. three or two) magnets or can be made of a single, preferably arcuate magnet or groupings of rectangular magnets. Each turn of each helix preferably has an equal even integer number of magnetized and neutral sectors (but there could be more or longer magnetized sectors than neutral sectors). The number of sectors in each turn can be greater or smaller. Preferably, magnetized sectors and neutral sectors are aligned in the axial direction and alternate (e.g. north-neutral-north-neutral on one helix and south-neutral-south-neutral on the other helix, but each helix could alternate north-neutral-south-neutral-north, and other arrangements are possible]; Whiteley et al. also disclose a first Hall sensor, said first Hall sensor (the rotation of shaft 104 provided by flats 108 and wheel bearings 112 provides the opportunity to mount subsequent fixed collars for sensors 266 about shaft 104 see column 6, lines 35-45) disposed within a distance suitable for said first Hall sensor to detect said first and said second magnetic poles; and a second Hall sensor, disposed within a distance suitable for said second Hall sensor to detect said first and said second magnetic poles (see column 7, lines 23-37).

In related art, US. 2008/0265807 to Rose discloses in par. 0067-0070, wherein in Fig. 2, hall sensors  which relatively spacing 90 degrees out of phase to minimize errors [see Paragraph 0067 In the prior art, the nominal predetermined distance was always set so as to be the same as the ideal working distance needed in order to obtain ideal signals. For the example of FIG. 2, ideal signals are signals that have a mutual phase offset of 90 degree. The ideal working distance in such a case is thus one quarter of a full cyclical pole pitch of the magnet of the rotor 10. The reason that the nominal predetermined distance was set to be the same as the ideal working distance was that this minimized the possible error; Paragraph [0069] The Hall effect sensor signals in the ideal case are 90.degree. out of phase; Paragraph [0070] The present invention proposes to solve this problem by adding a correction signal to the output signal of the first Hall effect sensor A so as to obtain a corrected version of the Hall effect sensor signal that is 90.degree  (corrected signal applied to confirm 90 degree out of phase output signal)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hall sensors of Whiteley et al. to be a is 90° out of phase from each other as taught by Rose as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order produce an optimum distance can be determined 

As to claim 2, Whiteley et al. disclose wherein the system further comprises an actuating apparatus 117 of Fig. 2 or 102 of Fig. 4 (see column 6, lines 15-30) operatively connected to said rotor (via components 104-110 of Figs. 2-3), said actuating apparatus selected from the group consisting of an electric motor, a hydraulic motor, a crank, an internal combustion engine, conveyor, gear box, and a bearing system (see column 8, line 26-57).
As to claim 3, Whiteley et al. disclose wherein the system further comprises a printed circuit board A-C of Fig. 11 connected to said Hall sensors 266 (see column 16, lines 30-40).
As to claim 4, Whiteley et al. disclose wherein said magnetic poles are disposed on a surface selected from the group consisting of an axial end surface of said rotor (see column 8, lines 10-26), an outer circumferential surface of said rotor, and an inner circumferential surface of said rotor,
As to claim 5, Whiteley et al. disclose wherein the system comprises a magnet having at least two magnetic poles adapted to be adjacently and longitudinally see column 7, lines 10-21). 

As to claim 6, Whiteley et al. disclose wherein said helical magnetic pole pattern comprises slanted magnetic pole stripes (as see in Fig. 10, & column 9, lines 23-47). 
As to claim 7, Whiteley et al. disclose wherein said helical magnetic pole pattern comprises straight magnetic strips tilted at a predetermined pitch d (see Figs. 8 & 21, wherein FIG. 21 shows an alternative embodiment where many small electromagnets interact directly with the corresponding pitches such as 132, 134 Preferably, the stator projections have a helical tooth form of pitch `d`. That is to say, each projection has teeth or ridges running in a circumferential/annular direction separated in the axial direction by the distance "d". Together, the teeth form a broken helical thread, broken by the gaps between the stator projections. These teeth interact with the magnetic helix of the bolt 122 to provide a highly registered low reluctance flux path for the magnetic flux from the bolt 122. This high axial registration resists axial displacement of the bolt).
As to claim 10, Whiteley et al. disclose wherein said helical magnetic pole pattern comprise slanted magnetic pole strips (as see in Fig. 10, & column 9, lines 23-47).
As to claim 11, Whiteley et al. disclose wherein said helical magnetic pole pattern comprises straight magnetic strips tilted at a predetermined pitch d (see Figs. 8 & 21, wherein FIG. 21 shows an alternative embodiment where many small electromagnets interact directly with the corresponding pitches such as 132, 134 Preferably, the stator projections have a helical tooth form of pitch `d`. That is to say, each projection has teeth or ridges running in a circumferential/annular direction separated in the axial direction by the distance "d". Together, the teeth form a broken helical thread, broken by the gaps between the stator projections. These teeth interact with the magnetic helix of the bolt 122 to provide a highly registered low reluctance flux path for the magnetic flux from the bolt 122. This high axial registration resists axial displacement of the bolt).
Regarding claim 16,  Whiteley et al. disclose a rotor (see column 6, lines 47-55) for use with a sensor in a magnetic position encoder system, Wherein said rotor (via components 104-110 of Figs. 2-3) comprises a cylindrical magnet having a circumferential surface (cylindrical rotor element 118) and a central axis (shaft 104), said rotor is operably rotatable about said central axis, and said circumferential surface is disposed about said central axis; Wherein a first magnetic pole helically disposed about the exterior of said rotor; a second magnetic pole (North & South poles, see explanation through Fig. 7 below), said second magnetic pole helically disposed about the exterior of said rotor and adjacently to said first magnetic pole, said second magnetic pole having a polarity opposite said first magnetic pole [referring to Fig. 7, a detailed view of the bolt 122 is shown. A helically drilled twin-start arrangement of holes is provided with an arrangement of inwardly and outwardly facing magnets with helical pitch `d`. The magnetic arrangement of bolt 122 is formed of three types of magnetization: north, south or neutral. Neutral is achieved using either absent or partial length magnets 130. The helical twin-start arrangement of magnets contains two distinct threads 132 and 134, with each thread having only two types of magnetization, a first thread comprising alternating sectors of north poles (four in this example) followed by neutral poles (e.g. four), and a second thread comprising alternating sectors of south poles (four) followed by neutral (also four). For both threads a pattern is achieved with regular absent magnets 130. Each magnetic sector can comprise more (e.g. five or six) or fewer (e.g. three or two) magnets or can be made of a single, preferably arcuate magnet or groupings of rectangular magnets. Each turn of each helix preferably has an equal even integer number of magnetized and neutral sectors (but there could be more or longer magnetized sectors than neutral sectors). The number of sectors in each turn can be greater or smaller. Preferably, magnetized sectors and neutral sectors are aligned in the axial direction and alternate (e.g. north-neutral-north-neutral on one helix and south-neutral-south-neutral on the other helix, but each helix could alternate north-neutral-south-neutral-north, and other arrangements are possible].
Whiteley et al. fail to disclose a first magnetic sensor, said first magnetic sensor disposed within a distance suitable for said first magnetic sensor to detect said first and said second magnetic poles.
0067 In the prior art, the nominal predetermined distance was always set so as to be the same as the ideal working distance needed in order to obtain ideal signals. For the example of FIG. 2, ideal signals are signals that have a mutual phase offset of 90 degree. The ideal working distance in such a case is thus one quarter of a full cyclical pole pitch of the magnet of the rotor 10. The reason that the nominal predetermined distance was set to be the same as the ideal working distance was that this minimized the possible error; Paragraph [0069] The Hall effect sensor signals in the ideal case are 90.degree. out of phase; Paragraph [0070] The present invention proposes to solve this problem by adding a correction signal to the output signal of the first Hall effect sensor A so as to obtain a corrected version of the Hall effect sensor signal that is 90.degree  (corrected signal applied to confirm 90 degree out of phase output signal)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hall sensors of Whiteley et al. to be a is 90° out of phase from each other as taught by Rose as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order produce an optimum distance can be determined between the two sensors so that a 90 degree phase shift can be achieved and there is less linearity error in the system (see Rose par. 0069).

As to claim 17, Whiteley et al. disclose wherein said first: magnetic sensor is a pitched magnetic sensor (see column 14, lines 52-60).

As to claim 18, Whiteley et al. disclose wherein said first magnetic sensor is selected from the group consisting of; a Hall Effect sensor; a magnetoresistive sensor, an inductive sensor; and an eddy current sensor (see column 16, lines 25-55).

As to claim 19, Whiteley et al. fail to disclose second Hall sensor disposed relative to said first Hall sensor such that the output, of said first Hall sensor is 90° out of phase from said second Hall sensor.
In related art, US. 2008/0265807 to Rose discloses in par. 0067-0070, wherein in Fig. 2, hall sensors  which relatively spacing 90 degrees out of phase to minimize errors [see Paragraph 0067 In the prior art, the nominal predetermined distance was always set so as to be the same as the ideal working distance needed in order to obtain ideal signals. For the example of FIG. 2, ideal signals are signals that have a mutual phase offset of 90 degree. The ideal working distance in such a case is thus one quarter of a full cyclical pole pitch of the magnet of the rotor 10. The reason that the nominal predetermined distance was set to be the same as the ideal working distance was that this minimized the possible error; Paragraph [0069] The Hall effect sensor signals in the ideal case are 90.degree. out of phase; Paragraph [0070] The present invention proposes to solve this problem by adding a correction signal to the output signal of the first Hall effect sensor A so as to obtain a corrected version of the Hall effect sensor 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hall sensors of Whiteley et al. to be a is 90° out of phase from each other as taught by Rose as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order produce an optimum distance can be determined between the two sensors so that a 90 degree phase shift can be achieved and there is less linearity error in the system (see Rose par. 0069).

As to claim 20, Whiteley et al. disclose wherein said second magnetic sensor is a pitched magnetic sensor (see column 14, lines 52-60).

As to claim 21, Whiteley et al. disclose wherein said second magnetic sensor is selected from the group consisting of: a Hall Effect sensor; a magnetoresistive sensor, an inductive sensor; and an eddy current sensor (see column 16, lines 25-55).

As to claim 22, Whiteley et al. disclose wherein said first and second magnetic sensors have mutually relative positions in which said magnetic sensors are capable of producing a pair of output signals via torque signals (see column 16, lines 10-27). 
Whiteley et al. fail to disclose a second magnetic sensor, said second magnetic sensor disposed within a distance suitable for said second magnetic sensor to detect said first and second magnetic poles;.
0067 In the prior art, the nominal predetermined distance was always set so as to be the same as the ideal working distance needed in order to obtain ideal signals. For the example of FIG. 2, ideal signals are signals that have a mutual phase offset of 90 degree. The ideal working distance in such a case is thus one quarter of a full cyclical pole pitch of the magnet of the rotor 10. The reason that the nominal predetermined distance was set to be the same as the ideal working distance was that this minimized the possible error; Paragraph [0069] The Hall effect sensor signals in the ideal case are 90.degree. out of phase; Paragraph [0070] The present invention proposes to solve this problem by adding a correction signal to the output signal of the first Hall effect sensor A so as to obtain a corrected version of the Hall effect sensor signal that is 90.degree  (corrected signal applied to confirm 90 degree out of phase output signal)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hall sensors of Whiteley et al. to be a is 90° out of phase from each other as taught by Rose as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order produce an optimum distance can be determined between the two sensors so that a 90 degree phase shift can be achieved and there is less linearity error in the system (see Rose par. 0069).

As to claim 23, Whiteley et al. fail to disclose wherein the magnetic sensors are adapted to produce output signals that are 90° out of phase with each other.
In related art, US. 2008/0265807 to Rose discloses in par. 0067-0070, wherein in Fig. 2, hall sensors  which relatively spacing 90 degrees out of phase to minimize errors [see Paragraph 0067 In the prior art, the nominal predetermined distance was always set so as to be the same as the ideal working distance needed in order to obtain ideal signals. For the example of FIG. 2, ideal signals are signals that have a mutual phase offset of 90 degree. The ideal working distance in such a case is thus one quarter of a full cyclical pole pitch of the magnet of the rotor 10. The reason that the nominal predetermined distance was set to be the same as the ideal working distance was that this minimized the possible error; Paragraph [0069] The Hall effect sensor signals in the ideal case are 90.degree. out of phase; Paragraph [0070] The present invention proposes to solve this problem by adding a correction signal to the output signal of the first Hall effect sensor A so as to obtain a corrected version of the Hall effect sensor signal that is 90.degree  (corrected signal applied to confirm 90 degree out of phase output signal)].
As to claim 24, Whiteley et al. wherein the magnetic sensors are adapted to produce a sine output signal and a cosine output signal (see column 9, lines 47-57, sinusoidal commutation` or trapezoidal wave forms or custom waveforms, but all following the basic block commutation pattern).
As to claim 25, Whiteley et al. disclose wherein each said magnetic pole extends axially along, and circumferentially at a substantially constant radial , the central axis (Preferring to Fig. 7, `. The magnetic arrangement of bolt 122 is formed of three types of magnetization: north, south or neutral. Neutral is achieved using either absent or partial length magnets 130. The helical twin-start arrangement of magnets contains two distinct threads 132 and 134, with each thread having only two types of magnetization, a first thread comprising alternating sectors of north poles (four in this example) followed by neutral poles (e.g. four), and a second thread comprising alternating sectors of south poles (four) followed by neutral (also four). For both threads a pattern is achieved with regular absent magnets 130. Each magnetic sector can comprise more (e.g. five or six) or fewer (e.g. three or two) magnets or can be made of a single, preferably arcuate magnet or groupings of rectangular magnets. Each turn of each helix preferably has an equal even integer number of magnetized and neutral sectors (but there could be more or longer magnetized sectors than neutral sectors). The number of sectors in each turn can be greater or smaller. Preferably, magnetized sectors and neutral sectors are aligned in the axial direction and alternate (e.g. north-neutral-north-neutral on one helix and south-neutral-south-neutral on the other helix, but each helix could alternate north-neutral-south-neutral-north, and other arrangements are possible).
As to claim 26, Whiteley et al. disclose wherein said at least two magnetic poles are adjacently and helically disposed on an axial end surface of the cylindrical magnet (North & South, see explanation through Fig. 7, a cylindrical magnet having a circumferential surface of cylindrical rotor element 118 and a central axis (shaft 104), said rotor is operably rotatable about said central axis, and said circumferential surface is disposed about said central axis; Wherein said magnet 130 comprises at least two elongate magnetic poles).


Claims 8-15, 25, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over So (U.S. 2016/0254708 A1) in view of Mehnert et al. (U.S. 2010/0213927 A1).

Regarding claim 8, So discloses a rotor via all elements which axis with rod 60 is fixed to the magnet 10 which is a rotor (see par. 0040) as seen in Figs. 1 & 3-4  (see pars. 0040-0042) wherein rotor  comprising a cylindrical magnet 10 (see par. 0040) having a circumferential surface 30 (as seen in Fig. 4) and a central axis 20, said rotor is operably rotatable about central axis 20 (wherein central axis having through hole which allow rod and shaft 60 go through for rotation, see Fig. 1) and circumferential surface 30 is disposed about central axis 20 (as seen in Fig. 4); wherein said magnet 10 comprises at least two elongate magnetic poles via first pole and second pole [see par. 0040] wherein magnetic poles of opposite polarity that are laterally adjacent to each other (see paragraph 0040), each magnetic pole first and second poles extending continuously in its respective longitudinal directions helically on a surface of the cylindrical magnet (see par. 0041 & claim 1).
So is not understood to explicitly disclose a magnetic encoder system.  
In related art, US. 2010/021392 to Mehnert et al. disclose an absolute magnetic position encoder includes a magnet carrier (2) of Figs. 1-2 & 7 which is fixedly connected to a body to be monitored and carries permanent magnets (5) of Figs. 1-2 & 7 which are spaced in the direction of motion and which in paired relationship form magnet segments [see pars. 0041-0042], by the counting and resolution of which the (7, 8) [see Abstract].  
It therefore would have been obvious to one of ordinary skill to modify So such that So’s system can be use with the encoder having similar poles wherein the encoder according to Mehnert et al. is a stationary substantially cylindrical housing  through which extends the shaft to be monitored wherein the encoder also includes poles of which face radially outwardly and the South poles of which face radially inwardly while the poles of their adjacent magnets are oriented in precisely opposite relationship (see 0068). Therefore, one would be motivated to make such a modification in order to separate the magnetic field required for the measurement from external magnetic interference fields in order to improve both Hall elements detect the magnetic field regions of the same permanent magnets at any moment in time so that, with suitable signal processing, temperature-induced fluctuations in the magnetic field strength are not involved in ascertaining the fine position value (see Mehnert et al. pars. 0062 & 0068). 

    PNG
    media_image2.png
    738
    822
    media_image2.png
    Greyscale


Regarding claim 9, So disclose a rotor via all elements which axis with rod 60 through mounting hole 21 is fixed to the magnet 10 which is a rotor (see par. 0040) as seen in Figs. 1 & 3-4  (see pars. 0040-0042) wherein rotor  comprising wherein rotor  comprising at least two elongate magnetic poles via first pole and second pole (see par. 0040) wherein magnetic pole opposite polarity that are laterally adjacent to each other (see Figs. 3-4, laterally adjacent to each other, pars. 0040-0041), each magnetic pole via first pole and second pole (see par. 0040) extending continuously in its respective longitudinal directions helically on a surface (via surfaces 30 and 20 and 10 of Fig. 4) of the cylindrical magnet 10 [see pars. 0040-0041]; So also disclose a cylindrical magnet 10 having a circumferential surface 30 (as seen in Fig. 4) and a central axis 20, said rotor is operably rotatable about central axis 20 (wherein central axis having through hole which allow rod and shaft 60 go through for rotation, see Fig. 1) and circumferential surface 30 is disposed about central axis 20 (as seen in Fig. 4)
So is not understood to explicitly disclose a magnetic encoder system.  In related art, US. 2010/021392 to Mehnert et al. disclose an absolute magnetic position encoder includes a magnet carrier (2) of Figs. 1-2 & 7 which is fixedly connected to a body to be monitored and carries permanent magnets (5) of Figs. 1-2 & 7 which are spaced in the direction of motion and which in paired relationship form magnet segments [see pars. 0041-0042], by the counting and resolution of which the position of the body is determined, stationary magnetosensitive sensors (7, 8) [see Abstract].  
It therefore would have been obvious to one of ordinary skill to modify So such that So’s system can be use with the encoder having similar poles wherein the encoder 0068]. Therefore, one would be motivated to make such a modification in order to separate the magnetic field required for the measurement from external magnetic interference fields in order to improve both Hall elements detect the magnetic field regions of the same permanent magnets at any moment in time so that, with suitable signal processing, temperature-induced fluctuations in the magnetic field strength are not involved in ascertaining the fine position value [see Mehnert et al. pars. 0062 & 0068]. 

As to claims 10-11, So discloses in Fig. 1, wherein helical magnetic pole pattern via first pole and second pole (see par. 0040) comprises straight magnetic strips (as seen in Fig. 3, strips alongside 30, 20 & 10 which tilted at a predetermined pitch (see pars.  0043-0046, claim 1).

As to claim 12, So discloses So disclose a rotor via all elements which axis with rod 60 through mounting hole 21 is fixed to the magnet 10 which is a rotor (see par. 0040) as seen in Figs. 1 & 3-4  (see pars. 0040-0042) wherein rotor  for use with a sensor 70 (see par. 0049) comprising wherein rotor  comprising at least two elongate magnetic poles via first pole and second pole (see par. 0040) wherein magnetic pole opposite polarity that are laterally adjacent to each other (see Figs. 3-4, laterally adjacent to each other, pars. 0040-0041), each magnetic pole via first pole and second pole (see par. 0040) extending axially along and circumferentally at a substantially constant radical distance about the central axis of the cylinder of the cylindrical magnet 10 (see Fig. 5, wherein both poles has the same constant distance via 40, see pars. 0043-0047, claim 1);
So is not understood to explicitly disclose a magnetic encoder system.  
In related art, US. 2010/021392 to Mehnert et al. disclose an absolute magnetic position encoder includes a magnet carrier (2) of Figs. 1-2 & 7 which is fixedly connected to a body to be monitored and carries permanent magnets (5) of Figs. 1-2 & 7 which are spaced in the direction of motion and which in paired relationship form magnet segments [see pars. 0041-0042], by the counting and resolution of which the position of the body is determined, stationary magnetosensitive sensors (7, 8) [see Abstract].  
It therefore would have been obvious to one of ordinary skill to modify So such that So’s system can be use with the encoder having similar poles wherein the encoder according to Mehnert et al. is a stationary substantially cylindrical housing  through which extends the shaft to be monitored wherein the encoder also includes poles of which face radially outwardly and the South poles of which face radially inwardly while the poles of their adjacent magnets are oriented in precisely opposite relationship [see 0068]. Therefore, one would be motivated to make such a modification in order to separate the magnetic field required for the measurement from external magnetic interference fields in order to improve both Hall elements detect the magnetic field regions of the same permanent magnets at any moment in time so that, with suitable signal processing, temperature-induced fluctuations in the magnetic field strength are see Mehnert et al. pars. 0062 & 0068]. 

 As to claim 13, So discloses wherein said magnet 10 comprises at least two elongate magnetic poles via first pole and second pole [see par. 0040] wherein magnetic poles of opposite polarity that are laterally adjacent to each other (see paragraph 0040), each magnetic pole first and second poles extending continuously in its respective longitudinal directions helically on a surface of the cylindrical magnet 10 (see par. 0041 & claims 1, 6-7).

As to claim 15, So discloses cylindrical magnet 10 is disposed on an inner circumferential surface 20 of a bore that extends along the central axis via through hole 21 for receiving rod or shaft 60 [see par. 0040-0043].

As to claim 25, So discloses wherein each said magnetic pole first pole and second pole (see par. 0040) wherein magnetic pole opposite polarity that are laterally adjacent to each other (see Figs. 3-4, laterally adjacent to each other, pars. 0040-0041), each magnetic pole via first pole and second pole (see par. 0040) extending axially along and circumferentally at a substantially constant radical distance about the central axis of the cylinder of the cylindrical magnet 10 (see Fig. 5, wherein both poles has the same constant distance via 40, see pars. 0043-0047);

As to claim 26, So discloses wherein said at least two magnetic poles via first pole and second pole [see par. 0040] wherein magnetic poles of opposite polarity that are laterally adjacent to each other (see paragraph 0040), each magnetic pole first and second poles extending continuously in its respective longitudinal directions helically on a surface of the cylindrical magnet 10 (see par. 0041 & claim 1).

Response to Arguments
Applicant’s arguments with respect to rejected claims above have been considered but are moot because the arguments do not apply to the new ground of rejection with new references to So in combination with Mehnert being used in the current rejection. As stated in the above rejection, So is used to teach the new added limitations of two elongate magnetic poles of opposite polarity that are laterally adjacent to each other, each said magnetic pole extending continuously in its respective longitudinal directions helically on a surface of the cylindrical magnet.  The Examiner initiated a telephone interview with Mr. Michael Smith on May 20 to place the instant application into the condition for allowance by canceling the above rejected claims.  However, there was no agreement (see interview summary attached). Following the interview with applicant, the examiner made further consideration and search finding both Whitely and Rose as applied above.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on 

Examiner: 	/Trung Nguyen/-Art 2866
			June 4, 2021/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866